Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  130207                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 130207
                                                                    COA: 252100
                                                                    Wayne CC: 02-014804-02
  LAMAR QUANTRELL ROBERTS,
          Defendant-Appellant.

  _________________________________________/

         By order of September 14, 2006, the application for leave to appeal the November
  1, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Smith (Docket No. 130353). On order of the Court, the case having been
  decided on June 20, 2007, 478 Mich 292 (2007), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.

         CORRIGAN, J. concurs and states as follows:

         I join the order denying leave to appeal. I write separately only to observe that, in
  an appropriate case, this Court should address whether to apply the rationale of People v
  Smith, 478 Mich 292 (2007), to a case where the defendant was convicted of felony
  murder and the predicate felony. In light of our decision in Smith, the holding in People
  v Wilder, 411 Mich 328 (1981), is now in question. But because the defendant in Smith
  had not been convicted of the predicate felony, we did not in that case consider whether
  Wilder should be overruled. Although we should address this issue in an appropriate
  case, defendant here failed to preserve the Wilder issue. Therefore, I concur in the denial
  of leave to appeal.

         KELLY, J., would remand this case for correction of the judgment of sentence.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2007                    _________________________________________
           p1030                                                               Clerk